411 Mich. 562 (1981)
309 N.W.2d 530
PEOPLE
v.
TEAGUE
Docket No. 64806.
Supreme Court of Michigan.
Decided September 1, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief Appellate Counsel, and Michael J. Modelski, Assistant Prosecuting Attorney, for the people.
Milton R. Henry for defendant.
PER CURIAM:
The defendant was convicted of manslaughter in the death by stabbing of her former husband, and the Court of Appeals affirmed. In her application to this Court, the defendant raises several questions. We reach only one, and conclude that evidence of a prior assault by the defendant on the deceased was improperly admitted in rebuttal. We reverse the defendant's conviction and remand the case to the circuit court for a new trial.
I
The defendant stabbed[1] her former husband in the kitchen of a restaurant that she operated, and he died a short time later. There were no other witnesses to the actual stabbing, but the defendant and the deceased had been overheard arguing.
During the prosecutor's case in chief, three of *564 the deceased's relatives testified that the defendant had often threatened and had occasionally attacked the deceased.
The defendant testified that her relationship with the deceased had been characterized by many acts of violence by him against her. She said that on the night in question, she told him to leave the restaurant, but he would not do so. He was intoxicated and was swearing at her. She testified that he threatened to kill her if she called the police, and when she began to dial the telephone, he began choking her and striking her head against the wall. She struggled, attempting to free herself. She did not recall having a knife in her hand or stabbing him during the struggle. The deceased released her and left the restaurant.
The defendant denied ever having tried to kill her husband. On cross-examination she denied having used a weapon during episodes about which she had testified, and said that she did not recall an event in December 1965 at the home of her husband's sister when she found him in the company of another woman.
Over objection, the prosecutor called a police officer as a rebuttal witness. The officer testified that in December 1965 he had been assigned to investigate an attempted murder. The defendant had told him that she had found her husband with another woman and had stabbed him. The officer met with her husband and found that he had three stab wounds.
II
The testimony of the officer was first taken outside of the presence of the jury as an offer of *565 proof. The trial judge initially said that she would allow the rebuttal witness to testify, "for the purpose of rebutting the statement made by the defendant in that she never harmed Robert Teague". There was extensive argument, and the court reporter read back portions of the defendant's testimony to counsel. The trial judge thereafter modified her ruling:
"The Court: Look, I made my ruling. You asked to see it. And I told you the basis for my ruling that she did state she didn't use any weapon against Robert Teague."
The Court of Appeals recognized the general rule that extrinsic evidence may not be used for impeachment when it relates to a collateral matter. However, in this case it found that evidence of past acts of violence by the defendant toward the deceased were admissible, and that it followed that her statement to the officer was admissible both because it was material to the question of motive and intent and because it tended to impeach her direct testimony.
III
We conclude that the evidence was not admissible, either as substantive evidence of intent and motive or as impeachment of the defendant's testimony. There are cases in which evidence of a defendant's prior threats to or attacks on another are relevant to prove the defendant's motive or intent. However, in this case the evidence of an assault on the decedent under dissimilar circumstances more than ten years earlier was too remote to be relevant.
*566 IV
Officer Johnson's challenged testimony was not admissible as impeachment because it was extrinsic evidence offered to impeach the defendant's veracity on a collateral matter.
We have long adhered to the familiar rule that a witness may not be impeached by producing extrinsic evidence of collateral facts. People v Culver, 280 Mich. 223; 273 N.W. 455 (1937); People v Williams, 159 Mich. 518; 124 N.W. 555 (1910).
Officer Johnson's testimony that in 1965, more than 10 years before the incident involved in this case, the defendant stated that she had stabbed her husband after discovering him with another woman was collateral because it was neither "relevant to the substantive issues in the case" nor "independently provable by extrinsic evidence, apart from the contradiction, to impeach or disqualify the witness". See McCormick on Evidence (2d ed), § 47, p 99; § 36, pp 70-71. As explained above, the remoteness of the incident negates its relevance, and the testimony does not, absent the defendant's denial, bear on her veracity.
In view of the disposition of this issue, we find it unnecessary to reach the other errors claimed by the defendant.
Accordingly, in lieu of granting leave to appeal, pursuant to GCR 1963, 853.2(4), we reverse the defendant's conviction and remand to the circuit court for a new trial.
KAVANAGH, LEVIN, FITZGERALD, RYAN, and BLAIR MOODY, JR., JJ., concurred.
COLEMAN, C.J., and WILLIAMS, J. We would affirm for reasons stated by the Court of Appeals.
NOTES
[1]  The defendant testified and denied remembering having stabbed the deceased. However, that she did so was never seriously contested at trial.